DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the Terminal Disclosure filled by the applicant on 10/19/2021 all the rejections are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach automatically trigger image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and generate a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle, in combination with other limitation as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663